Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 1 of 15 PageID: 714




 Not for Publication

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


CAN’T LIVE WITHOUT IT, LLC,

                                Plaintiff,
                                                     Civil Action No. 18-14606 (ES) (MAH)
                       v.
                                                                     OPINION
CLOSEOUT SURPLUS & SALVAGE,
INC., et al.,

                                Defendants.


 SALAS, DISTRICT JUDGE

        Before the Court is plaintiff Can’t Live Without It, LLC d/b/a S’well bottle’s (“Plaintiff”)

 unopposed motion for default judgment and request for a permanent injunction against defendants

 Robert Fallas, Michael Sperduto, and The Closeout Guide Inc. (“TCG”) (collectively,

 “Defendants”) pursuant to Federal Rule of Civil Procedure 55(b)(2). (D.E. No. 102 (“Motion”)).

 For the following reasons, Plaintiff’s Motion is GRANTED.

 I.     Background

        Plaintiff owns the following federal trademark registrations: (i) Reg. No. 4,234,092 for the

 mark “S’WELL” (stylized); (ii) Reg. No. 4,559,184 for the mark “S’WELL”; (iii) Reg. No.

 4,559,187 for the mark “SWELL”; and (iv) Reg. No. 4,988,754 for the stylized droplet logo

 (collectively, the “S’WELL Marks”). (D.E. No. 46 (“Amended Complaint” or “Am. Compl.”)

 ¶ 31; see D.E. No. 46-1, Ex. A). In May 2017 and December 2018, Plaintiff discovered that bottles

 bearing the S’WELL Marks and camouflage patterns were being offered for sale and sold through

 FactoryDirect.ca, a Canadian discount retailer, and Grocery Outlet, “a supermarket company that

 offers discount, overstocked and closeout products from name brand and private label suppliers.”
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 2 of 15 PageID: 715




 (Am. Compl. ¶¶ 35 & 39). Because Plaintiff never authorized the distribution or sale anywhere in

 the world of its bottles bearing those camouflage patterns, Plaintiff knew that FactoryDirect.ca’s

 and Grocery Outlet’s products were unlawful. (Id. ¶¶ 36 & 40). Upon further investigation,

 Plaintiff confirmed that those bottles were among an order that it rejected in May 2017 for failure

 to pass its quality control testing. (Id. ¶ 38). However, while Plaintiff canceled the order in its

 entirety, its Chinese manufacturer had already shipped about 20,000 units of the defective bottles

 (“Defective Bottles”) to Plaintiff’s facilities in the United States. (Id.). Plaintiff thus stored the

 Defective Bottles at one of its secure warehouses in the United States and contacted its recycling

 broker, Vantage Waste & Recycling, Inc. (“Vantage”), for the destruction and recycling of the

 Defective Bottles. (Id. ¶¶ 38 & 43).

        Vantage retained metal recycling facility Trademark Waste Solutions LLC (“TWS”) to

 coordinate the trucking, transportation, and secured destruction and recycling of the Defective

 Bottles. (Id. ¶ 44). TWS provided Vantage with various confirmation showing destruction of the

 Defective Bottles. (Id. ¶¶ 44–45 & 47–48). One of such confirmation is a written certification

 signed by defendant Fallas, certifying that “the [Defective Bottles were] destroyed within the

 meaning of ‘destruction’ in 19 CFR U.S.C. § 191.2(g), i.e., that no articles of commercial value

 remained after the [Defective Bottles were] destroyed.” (Id. ¶ 45).

        On May 4, 2018, Plaintiff sent a demand letter to FactoryDirect.ca regarding the Defective

 Bottles, and counsel for FactoryDirect.ca subsequently provided Plaintiff with an invoice and

 purchase order identifying Closeout Surplus & Salvage, Inc. d/b/a CSS, Inc. (“CSS”) as

 FactoryDirect.ca’s supplier of the bottles. (Id. ¶ 50). Plaintiff subsequently sent a demand letter

 to CSS, who then identified its supplier of the bottles as defendant Fallas, the CEO of defendant

 TCG. (Id. ¶¶ 51–53 & 60). Plaintiff engaged in similar enforcement efforts with Grocery Outlet



                                                   2
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 3 of 15 PageID: 716




 in January 2019. (Id. ¶ 55). Grocery Outlet’s supplier, Braha Industries Inc., informed Plaintiff

 that it purchased the Defective Bottles from TCG and Fallas. (See id. ¶¶ 56–57 & 59). Moreover,

 defendant Sperduto was directly hired to provide for the transportation and destruction of the

 Defective Bottles and, accordingly, had full knowledge of the quantities and locations of the

 Defective Bottles that were supposed to be destroyed. 1 (Id. ¶¶ 61–63). Plaintiff essentially alleges

 that “all of the [Defective Bottles] that [Plaintiff] had intended to recycle were, in fact, diverted

 and misappropriated by Fallas and Sperduto, in collaboration with the other [d]efendants, and were

 sold by defendant [TCG].” (Id. ¶ 64 (emphasis in original)).

         On October 3, 2018, Plaintiff filed a complaint against Defendants, among five other

 known defendants who have been dismissed from the instant action. (D.E. No. 1 (“Complaint” or

 “Compl.”); see D.E. No. 107). On April 12, 2019, Plaintiff filed the Amended Complaint asserting

 claims against Defendants for (i) trademark counterfeiting and infringement under the Lanham

 Act,15 U.S.C. § 1114, (Count I); (ii) unfair competition under the Lanham Act, 15 U.S.C.

 § 1125(a), (Count II); (iii) common law unfair competition (Count III); (iv) unfair competition

 under New Jersey law, N.J. Stat. Ann. §§ 56:4-1 & 56:4-2, (Count IV); and (v) common law

 conversion (Count V). (Am. Compl. ¶¶ 68–102).

         The Amended Complaint and summons were served on each Defendant. (D.E. Nos. 43,

 49 & 50). After Defendants’ time to answer or otherwise respond to the Amended Complaint

 passed, Plaintiff filed a request for entry of default on June 19, 2019. (D.E. No. 66). Pursuant to

 Federal Rule of Civil Procedure 55(a), the Clerk of Court entered default against Defendants on




 1
          The Amended Complaint contains apparently inconsistent information as to Sperduto’s employer. It alleges
 that “Sperduto was an employee of defendant DWS at the time when” the Defective Bottles were misappropriated.
 (Id. ¶ 61). The Amended Complaint also alleges that “Sperduto was directly hired by TWS to provide for the
 transportation and destruction” of the Defective Bottles. (Id. ¶ 63). For purposes of this Opinion, however, the
 inconsistency is immaterial.

                                                        3
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 4 of 15 PageID: 717




 November 5, 2019. Thereafter, Plaintiff filed the instant Motion with a supporting brief. (D.E.

 No. 102 & D.E. No. 104 (“Pl. Mov. Br.”)). Defendants have not filed an opposition or response

 to Plaintiff’s Motion.

 II.     Legal Standard

         Under Federal Rule of Civil Procedure 55, the Court may enter default judgment against a

 party that fails to answer or otherwise defend against claims asserted against it. To obtain a default

 judgment pursuant to Rule 55(b), the moving party must first obtain an entry of default pursuant

 to Rule 55(a). See Nationwide Mut. Ins. Co. v. Starlight Ballroom Dance Club, 175 F. App’x 519,

 521 n.1 (3d Cir. 2006). After obtaining entry of default, parties are not entitled to the subsequent

 entry of default judgment as of right; rather, it is within the discretion of the court whether to enter

 default judgment. Hritz v. Woma Corp., 732 F.2d 1178, 1180 (3d Cir. 1984).

         Before entering default judgment, the Court must: “(1) determine it has jurisdiction both

 over the subject matter and parties; (2) determine whether defendants have been properly served;

 (3) analyze the [c]omplaint to determine whether it sufficiently pleads a cause of action; and (4)

 determine whether the plaintiff has proved damages.” Travelodge Hotels, Inc. v. Wilcox Hotel,

 LLC, No. 17-0391, 2018 WL 1919955, at *3 (D.N.J. Apr. 23, 2018). A party seeking default

 judgment is not entitled to relief as a matter of right; rather, the Court may enter default judgment

 “only if the plaintiff’s factual allegations establish the right to the requested relief.” Ramada

 Worldwide Inc. v. Courtney Hotels USA, L.L.C., No. 11-896, 2012 WL 924385, at *3 (D.N.J. Mar.

 19, 2012) (quoting Nautilus Ins. Co. v. Triple C. Const. Inc., No. 10-2164, 2011 WL 42889, at *4

 (D.N.J. Jan. 6, 2011)) (internal quotation marks omitted). At this juncture, the Court must accept

 all factual allegations as true, except with respect to damages. Premium Sports, Inc. v. Silva, No.

 15-1071, 2016 WL 223702, at *1 (D.N.J. Jan. 19, 2016).



                                                    4
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 5 of 15 PageID: 718




           In addition, the Court must consider the following three factors prior to granting default

 judgment: “(1) prejudice to the plaintiff if default is denied, (2) whether the defendant appears to

 have a litigable defense, and (3) whether defendant’s delay is due to culpable conduct.”

 Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir. 2000). A meritorious defense is one that

 “if established at trial, would completely bar plaintiff’s recovery.” Momah v. Albert Einstein Med.

 Ctr., 161 F.R.D. 304, 307 (E.D. Pa. 1995) (quoting Foy v. Dicks, 146 F.R.D. 113, 116 (E.D. Pa.

 1993)).        Furthermore, a defendant’s culpable conduct in allowing default is a relevant

 consideration for a district court. Farnese v. Bagnasco, 687 F.2d 761, 764 (3d Cir. 1982).

 III.      Discussion

           A.        Jurisdiction and Service

           When a party requests default judgment against a party that fails to file a responsive

 pleading, the Court “has an affirmative duty to look into its jurisdiction both over the subject matter

 and the parties.” Ramada Worldwide Inc. v. Benton Harbor Hari Ohm, L.L.C., No. 05-3452, 2008

 WL 2967067, at *9 (D.N.J. July 31, 2008). The Court finds that it has both subject matter

 jurisdiction over this matter and personal jurisdiction over Defendants.

                i.      Subject Matter Jurisdiction

           Plaintiff alleges claims for trademark infringement and unfair competition under Section

 32 of the Lanham Act pursuant to 15 U.S.C. §§ 1114 and 1125(a), thereby invoking the Court’s

 federal question jurisdiction. 28 U.S.C. § 1331. Accordingly, the Court has subject matter

 jurisdiction over Counts I and II, and supplemental jurisdiction over Plaintiff’s remaining state law

 claims. See 28 U.S.C. § 1367(a); Empire Healthchoice Assurance, Inc. v. McVeigh, 547 U.S. 677,

 706 (2006); Hines v. Irvington Counseling Ctr., 933 F. Supp. 382, 387 (D.N.J. 1996).




                                                      5
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 6 of 15 PageID: 719




            ii.     Personal Jurisdiction

        Plaintiff alleges that Fallas and Sperduto are New Jersey residents. (Am. Compl. ¶¶ 12 &

 15). Thus, this Court has personal jurisdiction over Fallas and Sperduto. Goodyear Dunlop, 564

 U.S. 915, 924 (“For an individual, the paradigm forum for the exercise of general jurisdiction is

 the individual’s domicile.”). Plaintiff alleges that TCG is a corporation organized and existing

 under the laws of the State of New York and having its principal place of business at 1110 Route

 109, Farmingdale, New York 11735. (Am. Compl. ¶ 16). The Court thus does not have general

 personal jurisdiction over TCG. Daimler AG v. Bauman, 134 S. Ct. 746, 760 (2014) (“With respect

 to a corporation, the place of incorporation and principal place of business are paradigm bases for

 general jurisdiction.”) (internal quotation, citation, and alteration omitted).

        Under Federal Rule of Civil Procedure 4(k), personal jurisdiction over non-resident

 defendants may only be exercised to the extent that it is authorized by the laws of the state in which

 the federal court sits. O’Connor v. Sandy Lane Hotel Co., 496 F.3d 312, 316 (3d Cir. 2007). New

 Jersey’s long arm statute permits jurisdiction over a non-resident defendant to the extent that is

 permitted by the United States Constitution. Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141,

 145 (3d Cir. 1992). Accordingly, a court may exercise personal jurisdiction over a nonresident

 defendant if the defendant has “certain minimum contacts with [New Jersey] such that the

 maintenance of the suit does not offend traditional notions of fair play and substantial justice.”

 O’Connor, 496 F.3d at 316 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310, 316 (1945)). In

 determining whether sufficient minimum contacts exist, a court looks at “the relationship among

 the defendant, the forum, and the litigation.” Pinker v. Rosche Holdings Ltd., 292 F.3d 361, 368

 (3d Cir. 2002).




                                                    6
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 7 of 15 PageID: 720




          Plaintiff maintains that TCG is subject to the personal jurisdiction of this Court because it

 has “engaged in concerted acts within the State of New Jersey pursuant to a common plan to

 market, distribute, offer for sale, and sell goods that infringe [Plaintiff’s] intellectual property.”2

 (Pl. Mov. Br. at 3 (quoting Am. Compl. ¶ 19)). The Court agrees. The Amended Complaint

 specifically alleges that CSS, a co-defendant who has since been dismissed from this case,

 represented to the United States District Court for the Southern District of New York that it

 purchased the Defective Bottles from Fallas, who allegedly is the CEO of TCG, “at CSS’s principal

 place of business in New Jersey.” (Am. Compl. ¶ 52; see id. ¶ 53). As discussed above, the

 Amended Complaint also alleges a series of events that occurred in New Jersey that involve the

 stealing, concealing, promoting, distributing, and selling of the Defective Bottles. (See Am.

 Comp.). Plaintiff sufficiently alleges TCG’s involvement with the sales of the Defective Bottles

 and association with the co-defendants within New Jersey, based on which Plaintiff asserts five

 causes of action against Defendants. The Court thus finds that it also has specific personal

 jurisdiction over TCG for all causes of action alleged against it.

               iii.     Service of Process

          “Before the Court can enter default judgment, it must find that process was properly served

 on the Defendant.” Teamsters Pension Fund of Philadelphia, 2011 WL 4729023, at *2 (citing

 Gold Kist, Inc. v. Laurinburg Oil Co., Inc., 756 F.2d 14, 19 (3d Cir. 1985)). Here, Sperduto was

 personally served in New Jersey. (D.E. No. 50). The Amendment Complaint and summons were

 personally served upon Fallas and TCG’s counsel, Rachel E. Simon, who “agreed to accept service

 on behalf of” Fallas and TCG. (D.E. No. 49). The Court finds that Plaintiff properly served each


 2
          The Court notes that “the specific jurisdiction determination is both claim-specific and defendant-specific.”
 Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 101 (concurring) (internal citations omitted), and that Plaintiff does not
 address the Court’s specific personal jurisdiction over Defendants in a claim-specific manner. However, for reasons
 discussed below, the Court finds that it has jurisdiction to hear all claims against Defendants.

                                                             7
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 8 of 15 PageID: 721




 Defendant. Fed. R. Civ. P. 4(e)(2)(A) & (h)(1)(B)); see Reckling v. Okechuku, No. 07-1699, 2007

 WL 2473831, at *5 (D.N.J. Aug. 27, 2007) (stating “service on the attorney is effective as to the

 client if the attorney is expressly or impliedly authorized to accept service for the client”).

        B.        Sufficiency of the Pleading

             i.      Counts I–IV: Trademark Infringement & Unfair Competition

        Next, “the Court must decide whether ‘the unchallenged facts constitute a legitimate cause

 of action, since a party in default does not admit mere conclusions of law.’” Primo No. One in

 Produce, Inc. v. VG Sales LLC, No. 16-1395, 2017 WL 202169, at *2 (D.N.J. Jan. 18, 2017)

 (quoting Chanel, Inc. v. Gordashevsky, 558 F. Supp. 2d 532, 535 (D.N.J. 2008)). Plaintiff asserts

 trademark counterfeiting and infringement under 15 U.S.C. § 1114 (Count I). (Am. Compl. ¶¶ 68–

 77). Plaintiff also asserts claims for unfair competition under 15 U.S.C. § 1125(a) (Count II),

 common law unfair competition (Count III), as well as unfair competition under New Jersey statute

 (Count IV).      (Am. Compl. ¶¶ 78–93).        Because “the elements for a claim for trademark

 infringement under the Lanham Act are the same as the elements for a claim of unfair competition

 under the Lanham Act and for claims of trademark infringement and unfair competition under

 New Jersey statutory and common law,” the Court’s following analysis applies to Counts I to IV

 of the Amended Complaint. J & J Snack Foods, Corp. v. Earthgrains Co., 220 F. Supp. 2d 358,

 374 (D.N.J. 2002); see also N.J. Rev. Stat. §§ 56:4-1 & 56:4-2; Pharmacia Corp. v. Alcon Labs.,

 Inc., 201 F. Supp. 2d 335, 386 (D.N.J. 2002); Cornwell Quality Tools Co. v. Blanco, No. 16-05086,

 2018 WL 2441750, at *3 (D.N.J. May 31, 2018) (citing Fruit Flowers, LLC v. Jammala, LLC, No.

 14-5834, 2015 WL 5722598, at *3 (D.N.J. Sept. 29, 2015)).

        To establish a legitimate cause of action for an alleged violation of the Lanham Act, a

 plaintiff must show that: (1) “it has a valid and legally protectable mark; (2) it owns the mark; and



                                                   8
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 9 of 15 PageID: 722




 (3) the defendant’s use of the mark to identify goods or services causes a likelihood of confusion.”

 A&H Sportswear, Inc. v. Victoria’s Secret Stores, Inc., 237 F.3d 198, 210 (3d Cir. 2000). “The

 first two elements are satisfied by registration and ownership of the relevant trademarks.” Coach,

 Inc. v. Quisqueya Agency Inc., No. 13-3261, 2014 WL 3345434, at *1 (D.N.J. July 8, 2014).

 Additionally, “to prevail on a trademark infringement claim, the plaintiff is required to show that

 the defendant’s use of the offensive mark is unauthorized.” Piquante Brands Int’l, Ltd. v. Chloe

 Foods Corp., No. 8-4248, 2009 WL 1687484, at *3 (D.N.J. June 16, 2009) (citing Opticians

 Association of America v. Independent Opticians of America, 920 F.2d 187, 192 (3d Cir. 1990)

 (hereinafter “Opticians”).

        Here, Plaintiff has established that it is the owner of valid and legally protected S’WELL

 Marks in satisfaction of the first two elements. (Am. Compl. ¶ 31; see D.E. No. 46-1, Ex. A); E.A.

 Sween Co. v. Deli Express of Tenafly, LLC., 19 F. Supp. 3d 560, 568 (D.N.J. 2014) (“A ‘certificate

 of registration issued by the United States Patent and Trademark Office constitutes prima facie

 evidence of the validity and ownership of a disputed mark’ and is therefore sufficient to establish

 the first and second elements of trademark infringement and unfair competition claims.”) (quoting

 Coach, Inc. v. Cosmetic House, No. 10-2794, 2011 WL 1211390, at *2 (D.N.J. Mar. 29, 2011)).

 Plaintiff also contends that at no time did Plaintiff grant any of the Defendants any right,

 assignment, authorization, license, or other permission to produce, market, or sell products bearing

 the S’WELL Marks. (Am. Compl. ¶ 65). Accordingly, the Court must assess whether Plaintiff

 has also established whether Defendants’ distribution and sales of the Defective Bottles give rise

 to a likelihood of confusion.

        A likelihood of confusion arises when “consumers viewing the mark would probably

 assume that the product or service it represents is associated with the source of a different product



                                                  9
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 10 of 15 PageID: 723




 or service identified by a similar mark.” Dranoff-Perlstein Assocs. v. Sklar, 967 F.2d 852, 862 (3d

 Cir. 1992) (quoting Ford Motor Co., v. Summit Motor Prods., Inc., 930 F.2d 277, 292 (3d Cir.

 1991)); see also Lorillard Techs, Inc. v. NJ Ale House, L.C.C., No. 14-2044, 2015 WL 1197531,

 at *8 (D.N.J. Mar. 13, 2015). The Third Circuit has established ten non-exhaustive factors when

 conducting a likelihood of confusion analysis. Interpace Corp. v. Lapp, Inc., 721 F.2d 460 (3d

 Cir. 1983). However, the Third Circuit noted that when the trademark holder and the alleged

 infringer have competing goods or services, the court will rarely need to “look beyond the mark

 itself.” Id. at 462. In addition, the Third Circuit has also “repeatedly insisted that the Lapp factors

 are not to be mechanically tallied, but rather that they are tools to guide a qualitative decision.”

 A&H Sportswear, 237 F.3d at 210. Moreover, the Third Circuit has held that “there is a great

 likelihood of confusion when an infringer uses the exact trademark” as the plaintiff. Opticians,

 920 F.2d at 195 (finding “likelihood of confusion . . . inevitable, when . . . the identical mark is

 used concurrently”); see also U.S. Jaycees v. Phila. Jaycees, 639 F.2d 134, 142 (3d Cir. 1981)

 (holding that “a great likelihood of confusion [exists] when an infringer uses the exact trademark”).

        This Court need not conduct a detailed analysis under each Lapp factor because Plaintiff’s

 Amended Complaint, which must be perceived as true at this juncture, establishes a significant

 likelihood of confusion. See Comdyne I Incorporated v. Corbin, 908 F.2d 1142, 1149 (3d Cir.

 1990). The Amended Complaint sufficiently alleges that Defendants stole the Defective Bottles

 and resold them without Plaintiff’s permission. (Am. Compl. ¶ 1). Unbeknownst to the customers,

 the Defective Bottles sold by Defendants were rejected by Plaintiff through its quality control

 process and “pose[d] a potential health and safety risk to consumers.” (Am. Compl. ¶¶ 5, 23 &

 38). Accordingly, there is little doubt that Defendants’ sales of the Defective Bottles, which bore

 Plaintiff’s exact trademarks, are highly likely to cause consumer confusion. See U. S. Jaycees v.



                                                   10
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 11 of 15 PageID: 724




 Philadelphia Jaycees, 639 F.2d 134, 142 (3d Cir. 1981) (“there is great likelihood of confusion

 when an infringer uses the exact trademark”); Opticians, 920 F.2d at 195 (finding “likelihood of

 confusion . . . inevitable, when . . . the identical mark is used concurrently”). The Court thus finds

 that the Amended Complaint sufficiently alleges that Defendants infringe on Plaintiff’s trademarks

 in violation of 15 U.S.C. § 1114 and §1125(a), as well as unfair competition under common law

 and New Jersey statue.

             ii.      Count V: Conversion

        To assert a claim for conversion, the plaintiff must allege (1) “the property and right to

 immediate possession thereof belong to the plaintiff;” and (2) “the wrongful act of interference

 with that right by the defendant.” Canon Fin. Servs., Inc. v. Serveco N. Am., LLC, No. 19-17910,

 2020 WL 4035460, at *7 (D.N.J. July 16, 2020) (citing Kromah v. Kagan, No. A-3499-17T4, 2019

 WL 1283886, at *2 (N.J. Super. Ct. App. Div. Mar. 19, 2019)). Plaintiff sufficiently alleges the

 property and right to S’WELL Marks belong to Plaintiff. (Am. Compl. ¶ 31; D.E. No. 46-1,

 Ex. A). Plaintiff also alleges that Defendants wrongfully interfered with Plaintiff’s right to the

 trademarks by stealing the Defective Bottles, failing to destroy the bottles, and reselling them

 online. (See Am. Compl. ¶ 33). The Court finds that Plaintiff has sufficiently stated its claim for

 conversion under New Jersey law.

        C.         Appropriateness of Default Judgment

        To determine whether granting default judgment is proper, the Court must make factual

 findings “as to (1) whether the party subject to default has a meritorious defense, (2) the prejudice

 suffered by the party seeking default, and (3) the culpability of the party subject to default.” Doug

 Brady, Inc., v. N.J. Bldg. Laborers Statewide Funds, 250 F.R.D. 171, 177 (D.N.J. 2008).




                                                  11
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 12 of 15 PageID: 725




         Courts have noted, however, that “these factors are more applicable to situations where the

 defaulting party has made an appearance, particularly where the party wishes to reopen a

 previously entered default.” Days Inn Worldwide, Inc. v. Mayu & Roshan, L.L.C., No. 06-1581,

 2007 WL 1674485, at *3 (D.N.J. June 8, 2007) (citation omitted). Where, as here, the defendant

 failed to plead or otherwise defend, courts have held that they are “not in a position then to

 determine whether [the defendant has] a meritorious defense or whether any delay is the result of

 culpable misconduct.” Id. (internal quotation marks and citation omitted). In fact, Defendants’

 “[r]eckless disregard for repeated communications from plaintiff[] . . . can satisfy the culpable

 conduct standard.” Nationwide, 175 F. App’x at 523 (citation omitted).

         Additionally, Defendants have not responded to Plaintiff’s motion for default judgment.

 In such a situation, courts have held that denying default would prejudice the plaintiff because

 there would be no recourse against the defendant. Days Inn, 2007 WL 1674485, at *5; see also

 Gowan v. Cont’l Airlines, Inc., No. 10-1858, 2012 WL 2838924, at *2 (D.N.J. July 9, 2012)

 (finding plaintiff “will suffer prejudice if the Court does not enter default judgment as [p]laintiff

 has no other means of seeking damages for the harm caused by [d]efendant”). And “[t]he public

 concern for enforcing the Lanham Act . . . weighs in favor of entering default judgment in this

 matter.” Days Inns, 2007 WL 1674485 at *5. Accordingly, the Court finds that default judgment

 is proper in this case.

 IV.     Injunctive Relief

         Plaintiff requests that the Court enter a permanent injunction against Defendants to enjoin

 them from further infringing on Plaintiff’s S’WELL Marks and to abandon and/or cancel any

 application to register the S’WELL Marks or a substantially similar mark to Plaintiff’s S’WELL

 Marks. (See Am. Compl. at 21–22; Pl. Mov. Br. at 4–5; D.E. No. 103). Courts may enter a



                                                  12
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 13 of 15 PageID: 726




 permanent injunction against defendants in a trademark infringement and unfair competition case

 “in the context of a default judgment where the[ ] [permanent injunction] requirements are met.”

 Howard v. Laws, No. 13-0957, 2014 WL 3925536, at *8 (D.N.J. Aug. 12, 2014); see also Coach,

 Inc. v. Ocean Point Gifts, No. 09-4215, 2010 WL 2521444, at *10 (D.N.J. June 14, 2010).

 Additionally, pursuant to 15 U.S.C. § 1116, “[c]ourts ha[ve] the authority to grant injunctive and

 other equitable relief to prevent . . . violations of a plaintiff’s trademark rights.” Chanel, 558 F.

 Supp. 2d at 539 (D.N.J. 2008). For the Court to grant injunctive relief to prevent further violation

 of Plaintiff’s mark, Plaintiff must show: “(1) that it has suffered an irreparable injury; (2) that

 remedies available at law, such as monetary damages, are inadequate to compensate for that injury;

 (3) that, considering the balance of hardships between the plaintiff and defendant, a remedy in

 equity is warranted; and (4) that the public interest would not be disserved by a permanent

 injunction.” eBay, Inc. v. MercExchange, LLC, 547 U.S. 388, 391 (2006) (citations omitted).

        The Court finds that permanent injunctive relief is warranted. First, it is well settled that

 trademark infringement may amount to irreparable injury as a matter of law. See Citizens Fin.

 Grp. Inc. v. Citizens Nat’l Bank of Evans City, 383 F.3d 110, 125 (3d Cir. 2004) (determining that

 trademark infringement amounts to irreparable injury as a matter of law). This is because the

 “[l]ack of control over one’s mark ‘creates the potential for damage to . . . reputation[, which]

 constitutes irreparable injury for the purpose of granting a preliminary injunction in a trademark

 case.’” Kos Pharm., Inc. v. Andrx Corp., 369 F.3d 700, 726 (3d Cir. 2004) (quoting Opticians,

 920 F.2d at 196); see also Coach, Inc. v. Bags & Accessories, No. 10-2555, 2011 WL 1882403, at

 *9 (D.N.J. May 17, 2011). This is precisely the case here—Defendants’ sales of the Defective

 Bottles bearing the S’WELL Marks threatened Plaintiff’s goodwill it garnered from its trademarks.




                                                  13
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 14 of 15 PageID: 727




 Accordingly, Plaintiff has established that monetary damages are inadequate to compensate its

 injury.

           Furthermore, in considering the balance of hardships to Plaintiff and Defendants, the Court

 finds that equity warrants the relief Plaintiff seeks. Defendants will not be unduly burdened by

 the issuance of an injunction. In fact, the only “hardship” to Defendants is that they will be

 refrained from engaging in continuous unlawful conduct. See Coach, 2011 WL 1882403 at *9

 (finding that “[t]he only hardship imposed upon the [d]efendants is that they obey the law”). Thus,

 the balance of the hardships warrants an equitable remedy.

           Finally, the public interest weighs in favor of Plaintiff. The Third Circuit has recognized

 the public interest in enforcing trademark rights. See Bill Blass, Ltd. v. SAZ Corp., 751 F.2d 152,

 156 (3d Cir. 1984) (determining that “there is a public interest in the protection of the trademark

 and to avoid confusion in the public”). Indeed, “[i]ssuing an injunction will serve the public

 interest goals of preventing consumer confusion and the trademark holder’s property interest.”

 Coach, 2011 WL 1882403, at *9 (citing Microsoft Corp. v. McGee, 490 F. Supp. 2d 874, 883 (S.D.

 Ohio 2007)).

           Accordingly, because Plaintiff has satisfied the factors for a permanent injunction

 articulated in eBay, the Court will grant Plaintiff a permanent injunction that prevents Defendants

 from further infringing on Plaintiff’s S’WELL Marks. See eBay, 547 U.S. at 388.




                                                   14
Case 2:18-cv-14606-ES-MAH Document 108 Filed 04/09/21 Page 15 of 15 PageID: 728




 V.     Conclusion

        For the foregoing reasons, the Court GRANTS Plaintiff’s motion for default judgment and

 a permanent injunction to enjoin Defendants from using its S’WELL Marks. An appropriate Order

 and Final Judgment follows.



 Date: April 9, 2021


                                                                 s/Esther Salas__________
                                                                 Esther Salas, U.S.D.J.




                                              15
